SULLIVAN, Chief Judge
(concurring in part and dissenting in part):
I find no error in admitting the challenged expert’s testimony concerning the general truth-telling ability of 5 year olds. See United States v. Arruza, 26 M.J. 234, 239 (CMA 1988) * (Sullivan, J., concurring in the result), citing United States v. Azure, 801 F.2d 336, 340 (8th Cir.1986). As for sentencing error, it was waived by defense counsel’s failure to object. Moreover, in view of the continuance granted by the military judge and the defense’s presentation of an opposing expert, I see no plain error. See United States v. Johnson, 35 M.J. 17, 23 (CMA 1992) (Sullivan, C.J., concurring in part and in the result).

 Cert. denied, 489 U.S. 1011, 109 S.Ct. 1120, 103 L.Ed.2d 183 (1989).